—In an action, inter alia, to recover damages for breach of a written employment agreement, the defendants appeal from an order of the Supreme Court, Queens County (Thomas, J.), dated June 3, 1998, which granted the plaintiffs motion for partial summary judgment on the first cause of action.
*522Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The written employment agreement at issue permits the termination of the plaintiffs employment “for cause” on the ground that, inter alia, the plaintiff “acted in a manner contrary to the business practices” of the defendant corporation. The employment agreement does not specify the conduct encompassed by this language. Contrary to the implicit finding of the Supreme Court, we find this language to be ambiguous, and capable of being construed to include the type of conduct which the defendants allege was committed by the plaintiff (see, Amusement Bus. Underwriters v American Intl. Group, 66 NY2d 878, 880-881; see also, Bradford v Weber, 138 AD2d 860, 862-863; Zunino v Parodi Cigar Co., 186 App Div 506). The four sworn statements setting forth the complained-of conduct were sufficient to create an issue of fact for trial as to whether the defendants properly terminated the plaintiffs employment for cause. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.